DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 line 5, “isolated at its bottom end” is indefinite, as it is unclear whether ‘its bottom end’ refers to (a) the movable piston’s bottom end, or, (b) the medication container’s bottom end. For the purposes of examination, the examiner is interpreting ‘its bottom end’ to mean the piston’s bottom end.
Regarding Claim 1 line 10, “restrained at its bottom end” is indefinite, as it is unclear whether ‘its bottom end’ refers to (a) the mounting bladder’s bottom end, or, (b) the 

Regarding Claim 2 line 3, “attached at its bottom end” is indefinite, as it is unclear whether ‘its bottom end’ refers to (a) the passive needle protector’s bottom end, or, (b) the medication container’s bottom end. For the purposes of examination, the examiner is interpreting ‘its bottom end’ to mean the protector’s bottom end.

Regarding Claims 2-17, the limitation “A spring-loaded hypodermic injector device of Claim”, is indefinite, as it is unclear whether the ‘a spring-loaded hypodermic injector’ is (a) the same as the hypodermic injector device as claimed in Claim 1 line 1, or, (b) a different hypodermic injector in addition to the one claimed in Claim 1 line 1. For the purposes of examination, the examiner is interpreting ‘a spring-loaded hypodermic injector’ as being the same as the hypodermic injector claimed in claim 1 line 1, therefore the limitation should be amended to “The spring-loaded hypodermic injector device of Claim”, for grammatical correctness and clarity.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1 line 12, the limitation “said transfer bladder said medication” should be amended to “said transfer bladder, said medication”, for grammatical correctness and clarity.
Claim 1 line 14, the limitation “said injector needle by said third coiled”, should be amended to “said injector needle, by said third coiled”, for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wall (US 2004/0116847).
Regarding Claim 1, Wall teaches a spring-loaded hypodermic injector device (seen in Fig. 1b) comprising: 
a) a medication container (Fig. 1b, (60, 61)) containing medication (seen in Fig. 1b and [0084], wherein medication ‘M’ is located in the medication container (60, 61)) to be administered fluidically coupled to a pierceable, medical grade silicone or rubber transfer bladder (Fig. 1b, (63, 65)); 

c) an injector needle (Fig. 1b, (40)) and a transfer needle (Fig. 1b, (42)) fluidically coupled by means of a mounting bladder (Fig. 1b, seen at (44) and (51)) such that said injector needle (40) and said transfer needle (42) are aligned in the same direction and parallel to one another (seen in Fig. 1b, where (40) and (42) are parallel and aligned in the same direction); and 
d) a first coiled or formed spring (Fig. 1b, (83)) aligned behind said mounting bladder (51) and mechanically restrained at its bottom end (seen in Fig. 1b, where the spring (83) is restrained at the bottom end of the mounting bladder (51)); 
e) such that when said transfer needle (42) is driven forward by said first coiled or formed spring so that it is fluidically coupled with said transfer bladder (Fig. 1d, wherein (42) is driven forward by (83) and fluidically coupled to the transfer bladder (63, 65)) said medication (M) is driven from said medication container (61, 60) and said transfer bladder (63, 65) through said transfer needle (42), said mounting bladder (44, 51), and said injector needle (40) by said third coiled or formed spring (83).

Regarding Claim 2, Wall teaches a spring-loaded hypodermic injector device of Claim 1 further comprising a slotted passive needle protector (Fig. 1d, (95)) concentrically arranged around said injector needle (Fig. 1d, (40)) and powered by a second coiled or formed spring (Fig. 1d, (85)) mechanically attached at its bottom end (seen in Fig. 1d, where the spring (85) is restrained at the bottom end of the needle protector (95)).

Regarding Claim 3, Wall teaches a spring-loaded hypodermic injector device of Claim 2, wherein the injected length of the injected needle ranges from about .5" to about 1.5" for intramuscular injections ([0045] wherein for the purpose of intramuscular administration of the medicine, a needle length of up to 35mm is taught (which is 1.38”, and therefore reads within the claimed range of 0.5”-1.5”)).

Regarding Claim 4, Wall teaches a spring-loaded hypodermic injector device of Claim 2.
While Wall doesn’t explicitly teach wherein the injected length of the injected needle ranges from about .38" to about .63" for subcutaneous injections ([0045], where insertion depth (needle length) is varied depending on injection site, and can be 12mm (which is 0.47” and therefore reads within the range of 0.38-0.63”)).

Regarding Claim 5, Wall teaches a spring-loaded hypodermic injector device of Claim 2 wherein the first coiled or formed spring is a coiled spring ([0091] wherein the first spring is coiled).  

Regarding Claim 15, Wall teaches a spring-loaded hypodermic injector device of Claim 2, wherein the injector needle ranges from about 14 gauge to about 28 gauge in diameter ([0058] wherein a needle gauge of 28 is used, and [0149] wherein needles between 28-32 gauge are used and preferred for providing optimal medication flow while providing a painless injection).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 2004/0116847).
Regarding Claim 6, Wall teaches a spring-loaded hypodermic injector device of Claim 2, which is coiled. While Wall doesn’t explicitly teach wherein the first coiled or formed spring is a crest-to-crest wave spring, the provided disclosure teaches that ‘first coiled or formed spring is a crest-to-crest wave spring’ is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the first coiled or formed spring of Wall, to be a ‘crest-to-crest wave spring’, as the coiled spring’s purpose is to provide force to the injection needle and varying designs of the spring accordingly for improved force application is known in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Wall teaches a spring-loaded hypodermic injector device of Claim 2, which is coiled. While Wall doesn’t explicitly teach wherein the first coiled or formed spring is a crest-to-crest wave spring with shim ends, the provided disclosure teaches that ‘the first coiled .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al., (US 2007/0219498).
Regarding Claim 8, Wall teaches a spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the first coiled or formed spring has an injection strength of about 8 pounds per inch.  
In related prior art Malone teaches a spring-loaded injector (Malone Fig. 4, (200)) with a spring that has an injection strength of about 8 pounds per inch (Malone [0054] wherein the firing spring has an injection strength that can be 8 pounds per inch).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the injection strength of Wall, to be about 8 pounds per inch, as taught by Malone, for the motivation of providing appropriate force to fully unload the injection into the patient’s target tissue (Malone [0061]).

Claim 9, Wall teaches a spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the first coiled or formed spring has an injection strength ranging from about 4 pounds per inch to about 12 pounds per inch.  
In related prior art Malone teaches a spring-loaded injector (Malone Fig. 4, (200)) with a spring that has an injection strength of about 4 to 12 pounds per inch (Malone [0054] wherein the pounds per inch force (injection strength) can be between 4 lbs. per inch up to 50 lbs. per inch).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the injection strength of Wall, to be about 4 to 12 pounds per inch, as taught by Malone, for the motivation of providing appropriate force to fully unload the injection into the patient (Malone [0061]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al., (US 2012/0123387).
Regarding Claim 11, Wall teaches a spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the first coiled or formed spring is constructed of high carbon steel.
In related prior art, Gonzalez teaches a spring-loaded injector device (seen in Gonzalez Fig. 9) wherein the first coiled spring is constructed of high carbon steel (Gonzalez [0058] wherein the first spring (stored energy device) can be composed of high carbon steel).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first coiled spring material of Wall, to be constructed of high carbon steel, as .

Claims 10, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Juan, Jr., et al., (US 2010/0255061).
Regarding Claim 10, Wall teaches a spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the first coiled or formed spring is constructed of stainless steel.  
In related prior art De Juan teaches an injector (De Juan Fig. 7, (701)) having a spring (seen in De Juan Fig. 7, near (704)), wherein the spring and other components of the injector can be constructed of stainless steel (De Juan [0133], wherein sintered material that makes up components of the device can include stainless steel).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first spring of Wall, to be constructed of stainless steel, as taught by De Juan, for the motivation of stainless steel having known preferred hardness parameters (De Juan [0486]) in addition to being a well-known material in the art.

Regarding Claim 12, Wall teaches spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the first coiled or formed spring is constructed of titanium.
In related prior art De Juan teaches an injector (De Juan Fig. 7, (701)) having a spring (seen in De Juan Fig. 7, near (704)), wherein the spring and other components of the injector can be constructed of titanium (De Juan [0133, 0565, 0617], wherein sintered material that 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first spring of Wall, to be constructed of titanium, as taught by De Juan, for the motivation of titanium having known preferred porosity parameters (De Juan [0585]) in addition to being a well-known material in the art.

Regarding Claim 13, Wall teaches a spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the first coiled or formed spring is constructed of Elgiloy.  
In related prior art De Juan teaches an injector (De Juan Fig. 7, (701)) having a spring (seen in De Juan Fig. 7, near (704)), wherein the spring and other components of the injector can be constructed of Elgiloy (De Juan [0133], wherein sintered material that makes up the device can include Elgiloy).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first spring of Wall, to be constructed of Elgiloy, as taught by De Juan, for the motivation of Elgiloy having known preferred hardness parameters (De Juan [0133]) to form sintered material making up components of the device.

Regarding Claim 16, Wall teaches a spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the medication is epinephrine.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the medication delivered by Wall, to include epinephrine, as taught by De Juan, as these are commonly known therapeutic agents benefiting from controlled, sustained release (injection) into body tissues (De Juan [0469]) such as the eye.

Regarding Claim 17, Wall teaches a spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the medication is insulin.
 In related prior art De Juan teaches an injector (De Juan Fig. 7, (701)) having a spring (seen in De Juan Fig. 7, near (704)), wherein the medication delivered is insulin (De Juan [0469] where insulin can be the medication being delivered).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the medication delivered by Wall, to include insulin, as taught by De Juan, as these are commonly known therapeutic agents benefiting from controlled, sustained release (injection) into body tissues (De Juan [0469]) such as the eye.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al., (US 2014/0052069).
Regarding Claim 14, Wall teaches a spring-loaded hypodermic injector device of Claim 2, but doesn’t explicitly teach wherein the injector needle is about 22 gauge in diameter.  

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the gauge of the injector needle of Wall, to be 22 gauge, as taught by Edwards, for the motivation of better delivering intramuscular and/or subcutaneous injections, even through clothing (Edwards [0468]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/N.H./Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783